                  Case 4:18-cv-00476-ALM Document 124-3 Filed 07/30/20 Page 1 of 6 PageID #: 3767
                                                              EXHIBIT 3
                                                 HTC’s Intrinsic and Extrinsic Evidence

    No.             Term               Patent Claim(s)          HTC’s Proposed                 HTC’s Intrinsic and Extrinsic Evidence1
                                                                 Construction

    3     wireless HUB system is       ’983     49           wireless HUB system         Intrinsic Evidence
          configured to receive an                           is configured to receive    ’983 patent at Figs. 3-16, 18-20, 29-30; cols. 11:29-
          instruction of making a                            an instruction to make      34; 14:48-15:8; 19:47-58; 10:27-27:21; 28:16-30:29;
          call to a cellular phone                           a call to a cellular        37:7-40:3; 52:49-53:23; 54:36-55:6. ’918 Patent
          and communicate a data                             phone and configured        44:29-41; 45:52-58; 46:59-47:10. ’798 Patent 42:24-
          from the cellular phone                            to communicate a data       53; 44:25-27. ’425 Patent 44:56-45:16; 49:6-50:18.
          to accommodate the                                 from the cellular phone
          phone call; wherein the                            to accommodate the
          data from a cellular                               phone call; wherein the
          network is converted for                           data from a cellular
          transmission through a                             network is converted
          WiFi network to                                    for transmission
          accommodate the call.                              through a WiFi
                                                             network to
                                                             accommodate the call.

    6     the wireless HUB system      ’983     80           the wireless HUB            Intrinsic Evidence
          is configured to receive                           system is configured to     ’983 patent at Figs. 3-16, 18-20, 29-30; cols. 11:29-
          an instruction of making                           receive an instruction      34; 14:48-15:8; 19:47-58; 10:27-27:21; 28:16-30:29;
          a call to a cellular phone                         to make a call to a         37:7-40:3; 52:49-53:23; 54:36-55:6. ’918 Patent
          and communicate a data                             cellular phone and          44:29-41; 45:52-58; 46:59-47:10. ’798 Patent 42:24-
          from the cellular phone                            configured to               53; 44:25-27. ’425 Patent 44:56-45:16; 49:6-50:18.
          to accommodate the call.                           communicate a data
                                                             from the cellular phone
                                                             to accommodate the
                                                             call.


1
 For this exhibit, all references to a patent figure include all text in the specification describing the figure. All citations to text in the
specification include the figures described in the text.

                                                                      -1-
             Case 4:18-cv-00476-ALM Document 124-3 Filed 07/30/20 Page 2 of 6 PageID #: 3768
                                                     EXHIBIT 3
                                        HTC’s Intrinsic and Extrinsic Evidence

15   a transceiver configured    ’425   45       Indefinite under 35     Intrinsic Evidence
     to receive, via a WiFi                      U.S.C. § 112            ’425 patent, Abstract; Fig. 9, 12, 13, 16, 18; 2:39-51,
     network, a first wireless                                           3:35-38; 3:61-4:7; 13:3-9; 14:3-20; 16:32-17:57;
     signal corresponding to                                             19:59-20:4; 21:26-45; 23:56-63; 21:7-27:21; 27:36-
     information directed to                                             47; 28:27-32; 29:38-30:29; 37:22-32; 37:57-38:11;
     the wireless device, the                                            38:19-26; 38:54-62; 40:43-46; 42:28-61.
     information comprising a
     call, the first wireless                                            U.S. Pat. Appl. 15/890,411 file history, including:
     signal being a                                                          Feb. 7, 2018 initial filed claims;
     compressed signal,                                                      Mar. 28, 2018 Non-Final Rejection;
     wherein the wireless                                                    Jun. 28, 2018 Amendment, Claims
     device is configured to                                                 Jul. 12, 2018 Non Patent Literature,
     receive an instruction to                                                  Memorandum Opinion and Order (Claim
     make the call;                                                             Construction) in Virginia Innovation Sciences,
                                                                                Inc. v. Amazon.com, Inc., C.A. No. 1:16-cv-
                                                                                00861 (E.D. Va.).
                                                                             Jul. 12, 2018 Non Patent Literature,
                                                                                Memorandum Opinion and Order (Summary
                                                                                Judgment) in Virginia Innovation Sciences,
                                                                                Inc. v. Amazon.com, Inc., C.A. No. 1:16-cv-
                                                                                00861 (E.D. Va.).
                                                                             Jul. 12, 2018 Supplemental Response /
                                                                                Amendment, Claims, Remarks
                                                                             Jul. 23, 2018 Supplemental Response /
                                                                                Amendment, Claims, Remarks

                                                                         Figs. 3-8, 16; 10:28-15-51;

                                                                         Extrinsic Evidence
                                                                         An expert, Mr. Stephen Gray, may provide a declaration
                                                                         or testimony at the Markman hearing addressing the
                                                                         following subjects: (i) whether the proposed



                                                         -2-
      Case 4:18-cv-00476-ALM Document 124-3 Filed 07/30/20 Page 3 of 6 PageID #: 3769
                                         EXHIBIT 3
                            HTC’s Intrinsic and Extrinsic Evidence

No.   Term           Patent Claim(s)    HTC’s Proposed               HTC’s Intrinsic and Extrinsic Evidence1
                                         Construction

                                                             constructions are consistent with the understanding that
                                                             one of ordinary skill in the art would have had of the
                                                             disputed claim term in light of the intrinsic and extrinsic
                                                             evidence; (ii) whether certain claim terms fail to inform,
                                                             with reasonable certainty, those skilled in the art about
                                                             the scope of the invention; and (iii) explaining how one
                                                             skilled in the art would understand the disclosure in the
                                                             patents, the state of prior art, plain and ordinary
                                                             meanings of claim terms, and the level of one skilled in
                                                             the art. By the identification of Mr. Gray herein, HTC
                                                             does not waive any right to, nor should it be precluded
                                                             from relying on another expert with similar
                                                             qualifications who may provide a declaration or
                                                             testimony addressing these issues.

                                                             Send, Computer User’s Dictionary, Microsoft Press
                                                             (1998)




                                             -3-
              Case 4:18-cv-00476-ALM Document 124-3 Filed 07/30/20 Page 4 of 6 PageID #: 3770
                                                       EXHIBIT 3
                                          HTC’s Intrinsic and Extrinsic Evidence

No.             Term               Patent Claim(s)     HTC’s Proposed              HTC’s Intrinsic and Extrinsic Evidence1
                                                        Construction

16    the wireless device is       ’425   45         the wireless device is   Intrinsic Evidence
      further configured to                          further configured to    ’425 patent, Fig 1, 6, 7, 8; 6:35-42; 6:56-7:12; 7:42-
      communicate                                    communicate, over a      58; 7:65-8:13; 11:29-34; 11:58-63; 12:19-56; 13:3-
      information for                                WiFi-network,            15:51; 15:52-17:60; 19:21-32; 19:47-58; 20:27-47;
      managing a status update                       information for          28:20-26; 35:42-46; 35:59-67; 48:24-25; 49:6-50:18.
      via the WiFi network in                        managing a change in     ’918 Patent at 44:29-41; 45:52-58; 46:59-47:10;
      connection with a second                       status by using a        48:7-9. ’983 Patent at 43:16-19; 46:25-29; 49:54-57;
      wireless signal regarding                      separate short range     50:45-50; 52:49-53:23; 54:36-55:6. ’798 Patent at
      the status update, the                         wireless                 42:24-53; 44:25-27; 45:9-15; 45:28-31.
      second wireless signal                         communication signal
      being transmitted from a                       about the change in      U.S. Pat. Appl. 15/890,411 file history, including:
      sensing device via a                           status sent from a           Jul. 12, 2018 Supplemental Response /
      short range wireless                           sensing device,                 Amendment, Claims, Remarks
      communication channel,                         wherein the signal
      the second wireless                            includes information     U.S. Pat. Appl. 15/626,192 file history, including:
      signal comprising                              associated with an           Nov. 7, 2017 Amendment, Claims
      information associated                         identifier for the
      with an identifier for the                     sensing device;          U.S. Pat. Appl. 15/417,111 file history, including:
      sensing device;                                                             May 15, 2017 Amendment, Claims

                                                                              U.S. Pat. Appl. 15/070,439 file history, including:
                                                                                  May 17, 2016 Amendment, Claims
                                                                                  Aug. 21, 2017 Response to Final Office
                                                                                     Action, Amendments to the Claims, Remarks




                                                             -4-
             Case 4:18-cv-00476-ALM Document 124-3 Filed 07/30/20 Page 5 of 6 PageID #: 3771
                                                   EXHIBIT 3
                                      HTC’s Intrinsic and Extrinsic Evidence

17   a first wireless signal   ’425   45       Indefinite under 35     Intrinsic Evidence
     corresponding to                          U.S.C. § 112            ’425 patent, Abstract; Fig. 9, 12, 13, 16, 18; 2:39-51,
     information directed to                                           3:35-38; 3:61-4:7; 13:3-9; 14:3-20; 16:32-17:57;
     the wireless device                                               19:59-20:4; 21:26-45; 23:44-63; 24:55-25:14; 27:36-
                                                                       47; 28:27-32; 38:19-26; 38:54-62; 42:28-61.

                                                                       U.S. Pat. Appl. 15/890,411 file history, including:
                                                                           Feb. 7, 2018 initial filed claims;
                                                                           Mar. 28, 2018 Non-Final Rejection;
                                                                           Jun. 28, 2018 Amendment, Claims
                                                                           Jul. 12, 2018 Non Patent Literature,
                                                                              Memorandum Opinion and Order (Claim
                                                                              Construction) in Virginia Innovation Sciences,
                                                                              Inc. v. Amazon.com, Inc., C.A. No. 1:16-cv-
                                                                              00861 (E.D. Va.).
                                                                           Jul. 12, 2018 Non Patent Literature,
                                                                              Memorandum Opinion and Order (Summary
                                                                              Judgment) in Virginia Innovation Sciences,
                                                                              Inc. v. Amazon.com, Inc., C.A. No. 1:16-cv-
                                                                              00861 (E.D. Va.).
                                                                           Jul. 12, 2018 Supplemental Response /
                                                                              Amendment, Claims, Remarks
                                                                           Jul. 23, 2018 Supplemental Response /
                                                                              Amendment, Claims, Remarks

                                                                       Extrinsic Evidence
                                                                       An expert, Mr. Stephen Gray, may provide a declaration
                                                                       or testimony at the Markman hearing addressing the
                                                                       following subjects: (i) whether the proposed
                                                                       constructions are consistent with the understanding that
                                                                       one of ordinary skill in the art would have had of the
                                                                       disputed claim term in light of the intrinsic and extrinsic



                                                       -5-
      Case 4:18-cv-00476-ALM Document 124-3 Filed 07/30/20 Page 6 of 6 PageID #: 3772
                                         EXHIBIT 3
                            HTC’s Intrinsic and Extrinsic Evidence

No.   Term           Patent Claim(s)    HTC’s Proposed               HTC’s Intrinsic and Extrinsic Evidence1
                                         Construction

                                                             evidence; (ii) whether certain claim terms fail to inform,
                                                             with reasonable certainty, those skilled in the art about
                                                             the scope of the invention; and (iii) explaining how one
                                                             skilled in the art would understand the disclosure in the
                                                             patents, the state of prior art, plain and ordinary
                                                             meanings of claim terms, and the level of one skilled in
                                                             the art. By the identification of Mr. Gray herein, HTC
                                                             does not waive any right to, nor should it be precluded
                                                             from relying on another expert with similar
                                                             qualifications who may provide a declaration or
                                                             testimony addressing these issues.

                                                             Send, Computer User’s Dictionary, Microsoft Press
                                                             (1998)




                                             -6-
